EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Sutch on 04/26/2021.

The application has been amended as follows: 
(Currently Amended) A system for removing brake pistons from brake assemblies of a wind turbine, the system comprising: 
	a brake piston assembly including a brake piston sleeve having an inner surface defining a through hole and a brake piston positioned within the through hole of the brake piston sleeve, the brake piston including an inner surface extending parallel to the inner surface of the brake piston sleeve, the inner surface of the brake piston defining an inner cavity; 
	a base member placed on a surface of the brake piston sleeve; and , 
a puller assembly inserted in to the inner cavity, the puller assembly including a first shaft and a collet coupled to the first shaft, the first shaft being moveable relative to the base member, the collet including a plurality of arms engaging the inner surface of the brake piston, each of the plurality of arms including a first arm portion extending from a first end coupled to the first shaft outward toward the inner surface of the brake piston sleeve to a second end,  each of the plurality of arms further including a second arm portion oriented perpendicularly relative to the first arm portion such that the second arm portion is parallel to the inner surface of the brake piston, the second arm portion extending from a first end protruding from the second end of the first arm portion to a second end, the first end of the first arm portion being positioned closer to the first shaft than the first end of the second arm portion, 
wherein moving the first shaft relative to the base member slides the brake piston relative to the brake piston sleeve. 



Reasons for Allowance
Claims 1-4, 7-9, and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a puller assembly inserted in to the inner cavity, the puller assembly including a first shaft and a collet coupled to the first shaft, the first shaft being moveable relative to the base member, the collet including a plurality of arms engaging the inner surface of the brake piston, each of the plurality of arms including a first arm portion extending from a first end coupled to the first shaft outward toward the inner surface of the brake piston sleeve to a second end,  each of the plurality of arms further including a second arm portion oriented perpendicularly relative to the first arm portion such that the second arm portion is parallel to the inner surface of the brake piston, the second arm portion extending from a first end protruding from the second end of the first arm portion to a second end, the first end of the first arm portion being positioned closer to the first shaft than the first end of the second arm portion, the second end of the second arm including a plurality of teeth configured to engage the inner surface of the brake piston” fails to render the claimed invention obvious or anticipated. For instance, US1650964 teaches a puller device having a threaded shaft portion 14 with a first arm portion 15 and a second arm portions 17 which are pivotally connected to the portion 15 however ‘1650964 fails to disclose “a puller assembly inserted in to the inner cavity, the puller assembly including a first shaft and a collet coupled to the first shaft, the first shaft being moveable relative to the base member, the collet including a plurality of arms engaging the inner surface of the brake piston, each of the plurality of arms including a first arm portion extending from a first end coupled to the first shaft outward toward the inner . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723